Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18, 20-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 1 is directed towards a method, which represents a statutory category, and thus the claim meets the Step 1 criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving a request to generate a new content campaign for a first content provider/determining keywords associated with the new content campaign by: receiving at least one keyword from the first content provider corresponding to the new content campaign/extracting at least one keyword from information corresponding to the first content provider/ comparing the determined keywords for the new content campaign with keywords previously determined by the online system for other content campaigns previously generated for other content providers/generating a similarity score between the new content campaign and each of the other content campaigns based on a number of matching terms  between keywords associated with the new content campaign and keywords associated with the other content campaign/determining a match between the new content campaign and a plurality of content campaigns from the other content campaigns respective to the similarity score for the one or more other content campaigns exceeding a match threshold/identifying for each of the plurality of content campaigns matching the new content campaign, a target audience of users of the online system targeted by the online campaign/generating a new target audience for the new content campaign using the identified target audiences, wherein the new target audience includes a percentage of users from each target audience in the identified target audiences, the percentage proportional to the similarity score for the content campaign corresponding to the target audience/presenting the new target audience for the new content campaign as a recommendation by the online system for the new content campaign/calculating a bid amount associated with the content campaign in response to the online system labeling another content provider as similar to the first content provider associated with the content campaign. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the advertising/marketing realm, and describes the claimed invention as seeking to , at best, optimize a business practice/goal: “The disclosure relates …in particular to using information about one content provider to identify and select a target audience of users of an online system for another content provider”, “Content providers would prefer to send content to users that are likely to interact with the content”, “leverages for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best audience for the new campaign.” The claimed invention also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: generating, based on the comparison, a similarity score between the new content campaign and each of the other content campaigns based on a number of matching terms between keywords with the new content campaign and keywords associated with the other content campaign/generating a new target audience for the new content campaign using the identified target audiences, wherein the new target audience includes a percentage of users from each target audience in the identified target audiences, the percentage proportional to the similarity score for the content campaign corresponding to the target audience.
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of an online system, a client device, using machine-learning based natural language processing (TF-IDF NLP technique) to extract data, and using/training a neural network to label content. The client device represents a generic computing element that performs the claimed limitations. Performing the claimed limitations within an online system does no more than apply or use the judicial exception to a particular technological environment. Using machine-learning based natural language processing to extract data represents insignificant extra-solution activity. Using/training a neural network to label content represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the client device represents a generic computing element. It is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Performing the claimed limitations within an online system does no more than apply or use the judicial exception to a particular technological environment. Using machine learning-based natural language processing to extract data represents insignificant extra-solution activity – i.e. using a TF-IDF NLP technique based on machine learning represents, as known to one of ordinary skill in the art at the effective filing date of the invention, a well-known and commonly used means of programming computers to process and analyze large amounts of natural language data; the Csomai prior art reference (8346534), which is referenced in the previous Office Action(s), notes that TF-IDF is a “traditional information retrieval metric, employed in most existing keyword extraction applications” – Col9, last para overlapping col10. Using/training a neural network represents insignificant extra-solution activity – i.e. at the filing date of the invention it represents, as known to one of ordinary skill in the art, a well known and commonly used machine learning subfield and process. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 16, 21 are directed to a computer-readable medium and system that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of Claim 1. The claims are not patent eligible. 
Remaining dependent claims 2-8, 10-15, 17-18, 20 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-8, 10-18, 20-21.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

		Step 2A Prong 1: claims recite structural hardware elements and functionality without any human intervention or any manual processes
		acts must be performed by one or more specific computers, machines, or systems
	Examiner notes that Claims 1-8, 10-18, 20-21, are noted in the previous Office Action, as well as the Office Action above – see Office action above for the detailed, reasoned 35 USC 101 analysis. The processing components that are used to implement the claimed invention represent generic computing elements:  Claim 1 includes the additional elements of an online system, a client device. The client device represents a generic computing element that performs the claimed limitations. Performing the claimed limitations within an online system does no more than apply or use the judicial exception to a particular technological environment. Independent claims 16, 21 are directed to a computer-readable medium and system that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of Claim 1. The claims are not patent eligible. Remaining dependent claims 2-8, 10-15, 17-18, 20 do not include any other additional elements.

		Step 2A Prong 2: claimed invention may provide digital content distribution and management with a natural language processor and extraction techniques based on machine learning
		may enable content providers the ability to better target content for presentation to users of an online system. The online system may leverage for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best audience for the new campaign. claimed invention may provide a more robust and holistic approach for digital content distribution and management.
	The claimed limitation of using natural language processing based on machine learning represents an additional limitation of the claimed invention. Using machine learning-based natural language processing to extract data represents insignificant extra-solution activity – i.e. using a TF-IDF NLP technique based on machine learning represents, as known to one of ordinary skill in the art at the effective filing date of the invention, a well-known and commonly used means of programming computers to process and analyze large amounts of natural language data; the Csomai prior art reference (8346534), which is referenced in the previous Office Action(s), notes that TF-IDF is a “traditional information retrieval metric, employed in most existing keyword extraction applications” – Col9, last para overlapping col10.	Enabling content providers the ability to better target content for presentation to users of an online system pertains to a business practice/goal optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.  Applicant’s Spec. further describes the context of the claimed invention as pertaining to the advertising/marketing realm, and describes the claimed invention as seeking to , at best, optimize a business practice/goal: “The disclosure relates …in particular to using information about one content provider to identify and select a target audience of users of an online system for another content provider”, “Content providers would prefer to send content to users that are likely to interact with the content”, “leverages for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best audience for the new campaign.”

			may allow an organization entity to engage with users in a variety of ways that maximizes resources and minimizes risk.
			Applicant refers to the Specification, paras 2-8
	Enabling content providers the ability to better target content for presentation to users of an online system pertains to a business practice/goal optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec., including paras 2-8, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.  Applicant’s Spec., including paras 2-8, further describes the context of the claimed invention as pertaining to the advertising/marketing realm, and describes the claimed invention as seeking to , at best, optimize a business practice/goal: “The disclosure relates …in particular to using information about one content provider to identify and select a target audience of users of an online system for another content provider”, “Content providers would prefer to send content to users that are likely to interact with the content”, “leverages for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best audience for the new campaign.”

			Claim 1: features clearly provide a practical application and an improvement in the field of computer-related digital security and content management and information technology
	Examiner respectfully disagrees that the additional elements of Claim 1 integrate the recited judicial exception into a practical application. This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of an online system, a client device, using machine-learning based natural language processing (TF-IDF NLP technique) to extract data, and using/training a neural network to label content. The client device represents a generic computing element that performs the claimed limitations. Performing the claimed limitations within an online system does no more than apply or use the judicial exception to a particular technological environment. Using machine-learning based natural language processing to extract data represents insignificant extra-solution activity. Using/training a neural network to label content represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.	 Applicant’s Spec. further describes the context of the claimed invention as pertaining to the advertising/marketing realm, and describes the claimed invention as seeking to , at best, optimize a business practice/goal: “The disclosure relates …in particular to using information about one content provider to identify and select a target audience of users of an online system for another content provider”, “Content providers would prefer to send content to users that are likely to interact with the content”, “leverages for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best audience for the new campaign.” There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			Step 2B: claims recite significantly more than an abstract idea
			claim 1: recites significantly more than generic computers, including non-generic components. These limitations and features are clearly directed to additional elements that are unconventional in combination, which is why the rejections on the merits had been withdrawn.
	Examiner respectfully disagrees that the claims recite significantly more than the recited abstract idea under Step2B.	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the client device represents a generic computing element. It is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Performing the claimed limitations within an online system does no more than apply or use the judicial exception to a particular technological environment. Using machine learning-based natural language processing to extract data represents insignificant extra-solution activity – i.e. using a TF-IDF NLP technique based on machine learning represents, as known to one of ordinary skill in the art at the effective filing date of the invention, a well-known and commonly used means of programming computers to process and analyze large amounts of natural language data; the Csomai prior art reference (8346534), which is referenced in the previous Office Action(s), notes that TF-IDF is a “traditional information retrieval metric, employed in most existing keyword extraction applications” – Col9, last para overlapping col10. Using/training a neural network represents insignificant extra-solution activity – i.e. at the filing date of the invention it represents, as known to one of ordinary skill in the art, a well known and commonly used machine learning subfield and process. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  Independent claims 16, 21 are directed to a computer-readable medium and system that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of Claim 1. The claims are not patent eligible. Remaining dependent claims 2-8, 10-15, 17-18, 20 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  Examiner further notes that the 35 USC 101 analysis and the prior art analyses are two separate and distinct analyses; furthermore, as per the MPEP, even newly discovered judicial exceptions are still exceptions, despite their novelty.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
4/27/2022